Judgment, Supreme Court, New York County, rendered on November 24, 1970, convicting the defendant, upon his plea of guilty of attempted rape in the first degree, and sentencing him to an indeterminate term of imprisonment not to exceed five years, affirmed. This record discloses that, before sentencing the defendant, the court explained to him that he could either have the substitute counsel, who was the attorney for the codefendant, represent him, or else adjourn the sentence until the lawyer who appeared for him earlier could be present. The defendant chose to have his codefendant’s counsel speak for him. The dissent calls attention to the statement of said counsel that she “ couldn’t really say very much ”. When one considers the previous convictions of the defendant and the fact that he was charged, in two indictments, comprising a total of 10 counts, with rape, sexual abuse, robbery, grand larceny and possessing a weapon, it is understandable that counsel could not say very much for him, not because she did not know anything about him, but, rather, because she knew the details of the case and his background too well to be able to say very much in his behalf. Concur—Stevens, P. J., MeGivern, Kupferman and Capozzoli, JJ.; Murphy, J., dissents in the memorandum following the disposition of People v. Davis (38 A D 2d 799).